IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00368-CR

BOBBY RAY SNELL, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2011-2478-C1


                          MEMORANDUM OPINION


      Appellant Bobby Ray Snell, Jr., entered an open plea of guilty to the second-

degree-felony offense of possession of a controlled substance (codeine). The trial court

assessed Snell’s punishment, enhanced by a prior felony conviction, at twenty-five

years’ confinement. Snell appealed. In one issue, Snell contends that although his

punishment range was enhanced from that of a second-degree felony to that of a first-

degree felony, the degree of the offense was not enhanced; therefore, the judgment

should be modified accordingly.
        After Snell filed his brief, the trial court signed a judgment nunc pro tunc,

modifying the “Degree of Offense” from “1ST DEGREE FELONY” to “2ND DEGREE

FELONY.” The State then filed a letter brief, stating that the judgment nunc pro tunc

mooted Snell’s only issue and that, even if the issue were not moot, the State would

concede error.

        Appellate courts are prohibited from deciding moot controversies. See Ex parte

Flores, 130 S.W.3d 100, 104-05 (Tex. App.—El Paso 2003, no pet.). A case becomes moot

on appeal when the judgment of the appellate court can no longer have an effect on an

existing controversy or cannot affect the rights of the parties. Jack v. State, 149 S.W.3d
119, 123 n.10 (Tex. Crim. App. 2004). We agree with the State that the judgment nunc

pro tunc mooted Snell’s only issue.

        By letter dated February 27, 2013, the Clerk of this Court notified Snell that this

appeal was subject to dismissal because the trial court’s nunc pro tunc judgment mooted

his sole issue on appeal. The Clerk also warned Snell that the Court may dismiss the

appeal unless, within twenty-one days of the date of the letter, a response was filed

showing grounds for continuing the appeal. No response has been received from Snell.

Accordingly, his appeal is dismissed.




                                                 REX D. DAVIS
                                                 Justice




Snell v. State                                                                       Page 2
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 11, 2013
Do not publish
[CRPM]




Snell v. State                               Page 3